Brady, J.
I have examined the matter and my conclusion is that the relator is not entitled to his discharge. The cause of the commitment sufficiently appears in the warrant, and the order upon which it is founded, and to which it refers, shows, in detail, the circumstances leading to the imposition of the fine.
The relator desired a reference for a particular purpose and it was granted on his stipulating to pay the referee’s fees in a certain contingency. The event occurred and then the court directed the payment of the fees in- accordance with the compact -made. He refused or declined to pay, and for this contempt was committed. The power of the court to commit under the circumstances I do not doubt. The expensive process was adopted as a favor to the relator on_ his promise to pay and he was bound to keep it.
Writ dismissed with costs and prisoner remanded.